 

Case 1:17-cv-00972-SCJ Document 92 Filed 02/15/19 Page 1 of 10

CYNTHIA D. PERDUM

December 20, 2018

 

 

 

 

CYNTHIA PERDUM vs WELLS FARGO 14
Page 1 Page 3
1 IN THE UNITED STATES DISTRICT COURT 1 INDEX OF EXAMINATION
FOR THE NORTHERN DISTRICT OF GEORGIA 2
2 ATLANTA DIVISION 3 WITNESS: CYNTHIA D. PERDUM
3 CYNTHIA PERDUM, } 4 EXAMINATION PAGE
) 5 Cross-Examination By Mr. Howard 5
4 Plaintiff, } 6
}) CIVIL ACTION FILE NO.: 7 INDEX TO EXHIBITS
Sv. ) 8
) 1:17-Cv-00972-SCJ-JCF 9 DEFENDANT'S DESCRIPTION PAGE
6 WELLS FARGO HOME } 10 Exhibit 1 Brief in Support of Defendant's 7
MORTGAGE; SHAPIRO ) Wells Fargo Home Mortgage
7 PENDERGAST & HASTY, LLP; } 11 Division of Wells Fargo Bank,
NATIONWIDE CLEARINGHOUSE, ) Motion to Dismiss Plaintiff's
8 INC.; AND US DEPARTMENT ) 12 Complaint
OF HOUSING AND URBAN ) 13 Exhibit 2 Complaint 14
9 DEVELOPMENT, ) tye .
14 Exhibit 3 Tila Request and Other 16
i Defendants. Regulation Request Under
1 15 Regulation 2
12 16 Exhibit 4 NEDVR 16
13 DEPOSTTION OF 17 Exhibit 5 Defendant Wells Fargo's first 17
14 CYNTHIA D. PRRDUM Interrogatories to Plaintiff
15 18
16 December 20, 2018 Exhibit 6 Defendant Wells Fargo Bank, 23
17 10:21 a.m. 19 N.AL'S First Request for
18 Monarch Plaza, Suite 1600 Production of Documents to
19 3414 Peachtree Road, NE 20 Plaintifé
20 Atlanta, Georgia a1
21 22 INFORMATION REQUESTED
22 23 Page Line
23 Linda Panzica, CCR No. 2773 31 19
24 24
25 25
— Page 2 — “Page 4)
2 APPEARANCES OF COUNSEL 1 DEPOSITION OF CYNTHIA D. PERDUM
2
ON BEHALF OF THE PLAINTIFF: 2 December 20, 2018
3 3 (Reporter disclosure made pursuant to

~~

wo

 

Pro Se

ON BEHALF OF THE DEFENDANTS:

Dylan W. Howard, Attorney at Law
Baker Donelson Caldwell & Berkowitz,
Monarch Plaza, Suite 1600

3414 Peachtree Road, NE

Atlanta, Georgia 30326
678.406.8704.443.61
dhoward@bakerdonelson. com

P.c.

 

4 Article 10.B of the Rules and Regulations of the

5 Board of Court Reporting of the Judicial Council of
6 Georgia.)

7 MR. HOWARD: Allright. This will be the

8 deposition of Cynthia D. Perdum. The

9 plaintiff in the case of Cynthia D. Perdum

10 versus Wells Fargo Home Mortgage, et al.,

11. currently pending in the United States

12. District Court for the Northern District of

13. Georgia, Civil Action File Number

14  1:17-cv-00972. This deposition was taken

15 pursuant to notice and pursuant to agreement
16 of counsel for defendant, Wells Fargo and for
17 plaintiff, Ms. Perdum.

18 Ms. Perdum -- actually, will you swear

19 the witness, please?

20 (Whereupon, the oath was administered to
21 the witness by the court reporter.)

22 Whereupon,

23 CYNTHIA D. PERDUM,

24 was called as a witness herein and, first having
25 been duly sworn, was examined and testified as

 

 

@ ESQUIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
EsquireSolutions.com
Case 1:17-cv-00972-SCJ Document

CYNTHIA D. PERDUM

92 Filed 02/15/19 Page 2 of 10

December 20, 2018

 

CYNTHIA PERDUM vs WELLS FARGO 5-8
Page 5 Page 7
1 follows: 1 MR. HOWARD: One, please.
2 CROSS-EXAMINATION 2 (Whereupon, Defendants' Exhibit Number 1

3 BY MR. HOWARD:
4 Q. Will you state your name for the record,
5 ma'am’?

6 A. Cynthia D. Perdum.
7  Q. And your current address?
8 A. It's 5100 King Arthur Lane, Ellenwood,

9 Georgia, 30294.

10 @Q. And that address, the 5100 King Arthur
11 Lane, that's the house that's at issue in this

12 lawsuit, correct?

13 A. Correct.

14 Q. Have you ever given your deposition
15 before?

16 A. No.

17 MR. HOWARD: Okay. While just real
18 quickly, it's just me asking questions. If,

19  atany time you don't understand a question
20 ‘that | ask, you know, stop me, | will be more
21 than happy to rephrase it or explain it. If
22 you need a break, just let me know, we can
23 take breaks at any time. I'm hopeful that
24 ~~ we'll get through this really quickly and that
25

won't be necessary. But if you do need to

3 was marked for identification.)

4 BY MR. HOWARD:

5 Q. Like|I said, ma'am, I'm going to try and

6 get through this stuff pretty quickly, so I'm going

7 to --

8 A. Okay.

9 @Q. --I will be sort of taking some

10 shortcuts and trying to combine a bunch of

11 documents in a couple of questions versus taking
12 three hours going through everything individually.
13 So if there is anything you don't understand or you
14 think that I'm going too quickly, please feel free
15 to let me know. If you recognize it, will you

16 identify the document labeled as Defendants'

17 Exhibit 1?

18 A. Itsays "Brief in Support of Defendant's

19 Wells Fargo Home Mortgage Division of Wells Fargo
20 Bank, motion to dismiss Plaintiffs complaint."

21 Q. Okay. So that document appears to be a
22 copy of Brief in Support of the motion to dismiss
23 that was filed on behalf of Wells Fargo in this

24 lawsuit?

25 <A. Correct.

 

Page 6
take a break.

Now you're not represented by a lawyer
here today, correct?

THE WITNESS: Correct.

MR. HOWARD: Okay. If, at any time, you
rethink that decision, you can let me know
that as well. And the only thing | will ask
is, when I'm asking questions, and you're
doing a great job so far, but when I'm asking

questions, if you will give an audible yes or
no answer, it's just much less confusing for
the court reporter.

THE WITNESS: Okay.

MR. HOWARD: Are you -- is there anything
that would affect your testimony today in the
use of alcohol or drugs or anything along
those lines?

THE WITNESS: No.

MR. HOWARD: Silly questions but,
unfortunately, I've got to ask silly
questions. But | have yet for anybody to tell
me yes to that, which is a good thing. And
you -- let's see, let me mark —-

24 THE COURT REPORTER: Are you starting

SSBUSHRBVSSOPNMAHONA=

NNN Nh
WN- oOo

Page 8 |
1 Q. Okay. Now you purchased the property at
2 5100 King Arthur Lane back in, let's see, 2000.

3 Does that sound correct?

4 A. Yes.

5 Q. Will you identify the document attached

6 to Defendants’ Exhibit 1 and mark it as Exhibit A,
7 please?

8 A. Itsays "limited warranty deed."

9 Q. If you'll just take a look and confirm

10 that that's a copy of the warranty deed you signed
11 when you purchased the property.

12. A. I didn't sign it.

13. Q. Okay. That's here -- you're right about

14 that. You wouldn't have signed the deed and do
15 you -- but will you just take a look and see if

16 that appears to be the warranty deed that

17 transferred the property to you when you purchased
18 it?

19 A. (Viewing) That's what it says.

20 @Q. And then if you will look at the document
21 that's attached to Defendants’ Exhibit 1 and mark
22 this Exhibit B, and let me know if you recognize
23 that document.

24 =A. Yes,!do.

25 Q. And what is that document?

 

 

 

 

25 with 1?
Z ESQUIRE

800.211.DEPO (3376)
EsquireSolutions.com
Case 1:17-cv-00972-SCJ Document

CYNTHIA D. PERDUM

92 Filed 02/15/19 Page 3 of 10

December 20, 2018

 

CYNTHIA PERDUM vs WELLS FARGO 9-12
Page 9 Page 11
1 A. It's a security deed. 1 A. Regarding?
2 @Q. Isit the security deed that you executed 2 Q. A lawsuit against Wells Fargo.
3 in relation to the loan that you used to purchase 3. A. I'mnot sure. What is it in regard to?
4 the property at issue? 4 QQ. Did you file more than one lawsuit

5 A. Yes, for Washington Mutual.

6 Q. And if you will just flip through and let

7 me know if the initials at the bottom of the

8 security deed were discussed and were written by
9 you and whether the signature at the end of the
10 document is your signature, please.

11. A. Yes,

12. Q. And atsome point, the loan that is

13 secured by the property at 5100 King Arthur Lane,
14 that is the loan at issue in this lawsuit, was

15 assigned to Wells Fargo Bank. Were you aware of
16 that, ma'am?

17 A. That's what it says on the assignment.

18  Q. Okay. Do you have any reason to believe
19 that the loan wasn't assigned from Washington
20 Mutual to Wells Fargo?

21 ~A. |'mnot sure, but that's what it says on

22 the assignment.

23 Q. Okay. Now, this isn't the first lawsuit

24 that you have filed against Wells Fargo, correct?
25 <A. Correct.

5 against Wells Fargo on May 3, 2013?

6 A. |have no idea of what those cases are in
7 regard to.
8 @Q. If you will take a look back at

9 Defendants’ Exhibit 1, at the document that has a
10 stamp at the bottom that references Exhibit D. Let
11 me know if you recognize that document, please.

12 A. (Viewing) Yes.
13. Q. And what is that document?
14. A. It says "Complaint for Wrongful Attempted

15 Foreclosure, Title for our Intention, Injunction of
16 Emotional Distress and Damages.

17 Q. And is that a document that you prepared?
18 A. Yes.

19 Q. And you filed?

20 A. Yes.

21 @. And it references Civil Action File

22 Number 13-cv-5259-7. Is that a lawsuit that you
23 initiated against Wells Fargo in the Superior Court
24 of DeKalb County?

25 A. Yes.

 

1 Q. Ifyou will review pages 3, 4 -- | guess
2 3 and 4 of Defendants' Exhibit 1, which is a
3 narrative description of prior lawsuits that you
4 have filed and the results of said lawsuits, and
5 let me know if there is anything you see that is
6 incorrect.
7 (Viewing) I'm not going to confirm or
8 deny anything in the motion to dismiss the case
9 that is pending in Federal Court. This is a
10 document that you submitted, or that Wells Fargo
11 submitted in regard to dismissing the case. So |
12 confirm or deny anything that is relevant to page 3
13 to page 5. But everything is documented in terms
14 of lawsuits that | filed against Wells Fargo.
15  Q. Okay. What does that mean, "Everything
16 is documented with regard to lawsuits that you
17 filed against Wells Fargo"?
18 A. Sol filed a document that was pertaining
19 to Wells Fargo, it's already documented in civil
20 action court cases.
21. @Q. Okay. Do you recall filing a lawsuit
22 against Wells Fargo in May, on or about May 3,
23 2013?
- 4 Where?
In the Superior Court of DeKalb County.

Page 10 | ~

pager
1. @Q. And ma'am, if you'll take a look at,

2 again, at Defendants’ Exhibit 1 at the document
3 that has the stamp at the bottom that references
4 Exhibit E. Let me know if you recognize that

5 document.

6 A. Yes.

7 ~ Q. And what is that document?

8 A. It was an order.

9 QQ. Do you recall that order did?

10 A. No, Ihave to read it. (Viewing) Yes.

11. Q. What did that order do?

12 A. \Itdismissed the complaint.

13. Q. And that dismissed the lawsuit that you

14 had filed against Wells Fargo?

15 A. Yes, it did dismiss it.

16 Q. And, ma'am, if you will look again at
17 Defendants' Exhibit 1, specifically at a document
18 attached with the stamp that says Exhibit F.
19 A. Uh-huh.

20 Q. Let me know if you recognize that _
21 document.

22 <A. (Viewing) Uh-huh, yes, | do.

23  Q. And what is that document?

24 =A. Itsays “Complaint for Accounting."
25 Q. Okay. And is this another lawsuit you

 

 

 

 

D ESQUIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
EsquireSolutions.com
 

Case 1:17-cv-00972-SCJ Document 92 Filed 02/15/19 Page 4 of 10

CYNTHIA D. PERDUM
CYNTHIA PERDUM vs WELLS FARGO

December 20, 2018
13-16

 

Page 13°
1 filed against Wells Fargo?

2 A. Yes.

3 Q. And you'll just confirm that it

4 references Civil Action 113-cv-4304, please.
5 A. Yes.

6 Q. And | think this is the last one for this

7 series of questions. If you will look at

8 Defendants’ Exhibit 1 again, ma'am, specifically

9 the document with a stamp on the bottom right-hand
10 side that says Exhibit G.

11. A. Yes.

12  Q. Let me know if you recognize that

13 document.

14 A. (Viewing) Yes.

15 Q. Will you tell me what that document is?
16 =A. It's just an order.

17. Q. And if you review it, can you let me know

18 what that order did?

19 A. (Viewing) You have given me a whole bunch
20 of orders and documents to review, but the problem
21 is, is that there were — there were different

22 defendants relating to all these orders.

23 Q. Okay.

24 A. So this is just an order that dismissed

25 the case.

Page 15
1.  Q. And Ms. Perdum, if you'll review what's
2 been just -- review what has been marked as

3 Defendants’ Exhibit 2 and let me know if you

4 recognize that?

5 A. (Viewing) Yes. That's the complaint that
6 | filed. ,

7  Q. And that’s the complaint in the currently
8 pending lawsuit, correct?

9 A. Correct.

10 Q. Now, if you will look at page 10 of

11 Defendants’ Exhibit 2, specifically at paragraph
12 25, it references an NEDVR,; is that correct?

13. A. Yes.
14 @Q. And can you tell me what that stands for?
15 A. Notice of error of debt validation

16 request.

17 Q. Okay. And is it fair to say that that

18 would also be called a qualified written request?

19 +A. Yes.

20 Q. And if you'll take a quick look at pages

21 10, 11, and 12 of Defendants’ Exhibit 2. It

22 references two NEDVRs, one that is referred to as
23 the NEDVR and one that's referred to as NEDVR-2,
24 correct?

25 A. Correct.

 

Page 14
1  Q. Okay. So the document we're referring
2 to, which is marked as Exhibit G to Defendants’
3 Exhibit 1 is an order dismissing the lawsuit, which
4 is referenced as Civil Action File Number
5 113-cv-4304, correct?
6 A. Correct. But this is attached to the
7 document for the civil action that's currently
8 pending in court.
9 Q. Correct. Aside from the action that's
10 currently pending in court, do you have any
11 lawsuits against Wells Fargo that are currently
12 pending?
13. A. No.
14 Q. So any lawsuit that you had filed aside
15 from the one that we're here on today that's
16 currently pending would have been resolved or
17 dismissed in some capacity, correct?
18 A. There's only one lawsuit right now that
19 is pending.

20 QQ. Correct. Thank you.

21 MR. HOWARD: Mark that as Defendants’
22 ~~Exhibit 2, please.

23 (Whereupon, Defendants' Exhibit Number 2

24 was marked for identification.)
25 BY MR. HOWARD:

a ag
1 Q. And there is no NEDVR-3 or NEDVR-4 that's

2 referenced anywhere in the complaint, correct?

3. =A. That, I'm not aware of.

4 (Whereupon, Defendants' Exhibit Number 3
5 was marked for identification.)

6 BY MR. HOWARD:

7 Q. Ms. Perdum, if you'll look at Defendants'
8 Exhibit 3?

9 A. Uh-huh.

10 Q. Can you identify Defendants’ Exhibit 3,
11 please?

i2 A. It's says Tila Request and Other

13 Regulation Request Under Regulation Z.
14 Q. Is that one of the NEDVRs that's
15 referenced in the complaint?

16 A. Yes.

17. Q. Okay. If you'll mark that. If you'll
18 just status that. Are there any DVR that's
19 referenced in the complaint.

20 =A. Yes, it is.

21 MR. HOWARD: If you'll mark that as

22 Defendants’ Exhibit 4.

23 (Whereupon, Defendants’ Exhibit Number 4

24 was marked for identification.)
25 BY MR. HOWARD:

 

 

 

 

@ ESQUIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
EsquireSolutions.com
 

Case 1:17-cv-00972-SCJ Document 92 Filed 02/15/19 Page 5 of 10

 

CYNTHIA D. PERDUM December 20, 2018
CYNTHIA PERDUM vs WELLS FARGO 17-20
Page 17 Page 1

4 Q. And one more time then, just for the 1 Q. And then, the same set of questions for

2 record, | know it's silly. If you'll just confirm 2 paragraph 7 of Defendants’ Exhibit 5. If you will

3 that Defendants’ Exhibit 4 is the other NEDVR 3 review it and confirm that it asked you to

4 that's reference in the complaint. 4 identified and describe all evidence in your

5 A. Correct. Yes, it is. 5 possession that evidences damages you claim you

6 Q. Okay. So Exhibits 3 and 4 are the only 6 have suffered as a result of Wells Fargo's alleged

7 NEDVRs, or qualified written requests, that are 7 failure to respond to a qualified written request.

8 identified in the complaint? 8 A. (Viewing) Yeah, this is all the

9 A. I'm not sure exactly what is in the 9 information | have in my possession.

10 complaint. As far as | know, | had listed other 10  Q. Okay. Thank you. So the typewritten

11 qualified written requests issues, but these are 11 answer -- the typewritten response after paragraph

12 some of the exhibits that | put in the complaint. 12 7 of Defendants’ Exhibit 5 is a full and complete

13 (Whereupon, Defendants’ Exhibit Number 5 | 13 answer?

14 was marked for identification.) 14 A. Yeah, because that's the only thing |

15 BY MR. HOWARD: 15 have in my possession. | don't have any doctor's

16 Q. Okay. Ms. Perdum, if you'll look at 16 information in my possession.

17 Defendants’ Exhibit 5, please. 17 QQ, Okay. Now, aside from doctor's

18 A. Okay. (Viewing) It says Defendant Wells | 18 information, are there other categories of evidence

19 Fargo's first interrogatories to plaintiff. 19 that you think might be out there that's not in

20 Q. Okay. If you look at the -- may we go 20 your possession?

21 off the record, please? 21 A. No.

22 (...Off the record...) 22 Q. Okay. If you will review -- if you would

23 BY MR. HOWARD: 23 just read paragraph 12 of Defendants' Exhibit 5,

24 QQ. Ms. Perdum, so Defendants’ Exhibit 5is a | 24 please?
25 copy of your responses to Defendant Wells Fargo |25 <A. "Identify all correspondence to Wells

 

- Page 18 — $+ page 07
1 Bank first interrogatories to plaintiff, correct? 1 Fargo that you contend qualifies as a qualified
2 A. Correct. 2 written request under the Real Estate Settlement
3 Q. And if you will look at the paragraph 3 Procedures Act."
4 marked as Number 6 and the response following itin| 4 Q. Thank you, ma'am. If you'll read your
5 Defendants' Exhibit 5, please? 5 typewritten response to paragraph 12.
6 A. Okay. 6 A. Itsays "The Court has determined that --
7  Q. And I'm going to paraphrase, but | would 7 determined the RESPA qualifications."
8 just like you to confirm that what I'm paraphrasing 8 Q. Okay. And is that response a reference
9 is generally accurate. Paragraph 6 of Defendants’ 9 to the report and recommendation that the
10 Exhibit 5 asks for you to describe in detail all 10 magistrate judge entered in this case?
11 damages you claim you suffered as a result of Wells} 11. A. Yes..
12 Fargo alleged failure to respond to qualified 12. Q. Okay. Make sure to mark that. Sorry,
13 written requests. 13 for the record, if you'll just -- | just made a
14. A. Okay. 14 little stray mark. If you'll just confirm that's a
15 Q. And you just confirmed that that's the 15 stray mark on page 9.
16 substance of that request? 16 A. Yeah, that's a little stray mark.
17 ~ OA. Yes. 17 Q. Okay. Good. So it's your understanding
18  @Q. Okay. And the response beneath paragraph | 18 sitting here today that, if in the report and
19 6, is a typed-out response that you prepared, 19 recommendation, the magistrate judge determined a
20 correct? : 20 letter to be a RESPA request, then you don't
21 A. Correct. 21 dispute that determination?
22 Q. And take some time to review it, if you 22 A. Whatever the judge, with his report and
23 would like, but if you will just confirm that that 23 recommendations, | did not object to it.
24 is a full and accurate response? 24 Q. Okay. And is there -- do you recall
25 A. Yes. 29 anything sitting here today that you disagreed with

 

 

 

 

800. .
@ ESQUIRE 300.211 DEPO (3376)

DEPOSITION SOLUTIONS
 

Case 1:17-cv-00972-SCJ Document 92 Filed 02/15/19 Page 6 of 10

CYNTHIA D. PERDUM
CYNTHIA PERDUM vs WELLS FARGO

December 20, 2018
21-24

 

Page 21
1 in the report and recommendation?

2 A. tdid not file anything to object to the

3 report and recommendations.

4  Q. Okay. So can | take that as an

5 indication that you didn't find anything that was

6 objectionable or to which you could have objected
7 to the report and recommendation?

8 A. Ican't say that. But what! can say is

9 that | didn't file anything to refute the judge's

10 report and recommendation.

11. Q. Okay. Did you disagree with the

12 magistrate judge's finding that the April 7, 2016
13 letter, which we have marked as Defendants’ Exhibit
14 3, qualified as a qualified written request, or may
15 have qualified as a qualified written request?

16 A. Can you repeat the question?

17 QQ. Yeah, that was a terrible question.
18 <A. Yeah, that's okay.

19  Q. Letme rethink that fora minute. You

20 know, I'll come back to that if | need to.
21 Let's see. If you will take a quick look at
22 paragraph 19, Defendants’ Exhibit 5, please.

23. =A. Okay.
24 Q. Will you read that paragraph?
25 <A. It says "State all facts and describe all

Page 23
1 response to that request refers back to the

2 verified complaint and exhibits?

3. <A. Okay, yes. It says "Refer to the

4 verified complaint with exhibits." And then |
5 also included cases that was filed with the
6 Consumer Financial Protection Bureau."

7 Q. Okay.
8 A. And through the Comptroller's office.
9  Q. Were those cases -- were documents from

10 those cases included as exhibits or are those

11 separate from the exhibits?

12 A. They may be there -- everything that

13 was -- this may be after —

14 Q. Okay.

15 A. --the lawsuit was filed or proceeding

16 the lawsuit, I'm not sure. But any cases dealing
17 with the Consumer Financial Protection Bureau,
18 they're actually in the verified complaint prior to
19 the lawsuit.

20 (Whereupon, Defendants’ Exhibit Number 6
21 was marked for identification.)

22 BY MR. HOWARD:

23. Q. Okay. Thank you. Ms. Perdum, if you'll
24 look at Defendants’ Exhibit 6. Just flip through
25 it and confirm that it is your responses to Wells

 

 

ee Page 22
1 evidence that demonstrate that you actually mailed
2 the April 7, 2016 letter to Wells Fargo."

3 Q. And then if you will read your

4 typewritten response to that paragraph, please?

5 A. And! said, "Referred to the verified

6 complaint with exhibits filed.”

7 Q. Okay. Thank you, ma'am. So to your

8 knowledge sitting here today, is that a complete

9 and accurate response?

10 A. With the civil action currently pending,
11 yes.
12 Q. Okay. So to the extent that you're in

13 possession of any evidence of mailing of that April
14 7, 2016 to Wells Fargo, it would be included in the
15 verified complaint in the exhibits?

16 =A. Yes.

17 Q. Okay. Thank you. Then, ma'am, same

18 questions with regard to paragraph 20 Defendants’
19 Exhibit 5. If you will just read it real quickly,

20 please?

21 A. “State all facts and describe all

22 evidence that demonstrates that Wells Fargo
23 actually received the April 7, 2016 letter at issue
24 in this lawsuit."

25  Q. And if you will confirm, ma'am that your

Page 24
1 Fargo first request for production of documents,
2 please?
3. A. (Viewing) Okay, yes.

4 Q. Thank you. If you will read paragraph 15
5 of Defendants’ Exhibit 6, please?

6 A. Okay. It says "All documents showing,

7 proving, or otherwise relating to the your claim

8 that Wells Fargo is liable to you under the Real

9 Estate Settlement Procedures Act."

10 Q. Thank you, ma'am. And then read your
11 response to Paragraph 15, please?

12 A. "Plaintiff objects to this request under

13 grounds of work product. See this court's R&R,
14 report and recommendation.”

15 Q. Okay. So it would be accurate to say

16 that this response indicates that you believe that
17 the documents demonstrating the basis -- let me
18 start over. That was going to get real confusing
19 really fast.

20 So paragraph 15, your response to paragraph 15
21 of Defendants’ exhibit 6 indicates that you belief
22 that the documents evidencing that Wells Fargo is
23 liable to you under the Real Estate Settlement

24 Procedure's Act are contained in the court's report
25 and recommendation, true?

 

 

 

 

Z ESQUIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
EsquireSolutions.com
 

Case 1:17-cv-00972-SCJ Document 92 Filed 02/15/19 Page 7 of 10

CYNTHIA D. PERDUM
CYNTHIA PERDUM vs WELLS FARGO

December 20, 2018
25-28

 

‘Page 25
1 A. It's contained in the report and

2 recommendation and beyond complaint, after the
3 complaint was filed.

4  Q. Okay. So there may be documents that

5 happened after the complaint was filed that you

6 think evidence some liability from Wells Fargo?

7 A. Correct.

8 Q. Okay. But aside from documenis or things
9 that may have happened after your complaint was
10 filed, anything that happened before the complaint
11 was filed would be referenced in the report and
12 recommendation?

13. A. That would be referenced in the report

14 and recommendation, the Consumer Financial
15 Protection Bureau as well as the Office of Control
16 and Currency.

17 Q. Okay. And you're referencing the

18 Consumer Financial Protection Bureau and the Office
19 of the Comptroller of the Currency. Are those

20 references related — are those references with

21 regard to claims that arose prior to the lawsuit

22 being filed? Are those included as exhibits to the
23 admitted complaint? I'm sorry, to the complaint?
24 <A. These issues stem from prior to the

25 complaint being filed and after the complaint was

Page 27
1 filed. | still didn't get any resolution. So

2 Consumer Financial Protection Bureau has that

3 information, OCC has that information. So all of

4 the federal regulatory agencies have that

5 information.

6 Q. Okay. Do the federal regulatory agencies

7 have information or documents that you have ~

8 sorry, let me rephrase.

9 Do the federal regulatory agencies have any

10 documentation that was created or occurred prior to
11 the filing of this lawsuit that you didn't attach

12 to the lawsuit with regard to your claims against

13 Wells Fargo?

14. A. | can't answer that for certain. | don't
15 know.
16 Q. Okay. If you will review and then read

17 for me paragraph 16 of Defendants’ Exhibit 6,

18 please?

19 A. Okay. "Our documents that demonstrate
20 that you actually sent the April 7, 2016 letter at
21 issue in this lawsuit to Wells Fargo. Response:
22 Plaintiff objects to the request on the grounds
23 that -- on the grounds of work product. Please
24 review verified complaint."

25 @Q. Okay. Thank you. Are you aware of any

 

Page 26
1 filed.

2 Q. Are there documents in your possession

3 that relate to a CFP - the CFPB's involvement in

4 your dispute with Wells Fargo that are prior to the

5 lawsuit being filed that are not attached to the

6 complaint?

7 A. Prior to the lawsuit being filed, no.

8 Q. Okay. So every document with regard to

9 the CFPB and their involvement in your complaint
10 with Wells Fargo prior to the lawsuit being filed

11 was attached to your complaint?

12 A. From -- probably from 2015 to 2016.

13. Q. Okay. So there may have been documents
14 with regard to the CFPB for claims you have against
15 Wells Fargo that existed prior to 2015 that weren't
16 included in the complaint.

17. A. No.

18  Q. Okay. | guess I'm misunderstanding.

19 <A. So the complaint was filed in 2017?

20 2017.

21 Q. Okay.

22 A. And so anything prior to from 2015 to

23 2017 was in the complaint.

24 Q. Okay.

29 A. So anything after 2017, the complaint was

“Page 28
1 evidence that you sent the April 7, 2016 letter to
2 Wells Fargo that was not included in the verified
3 complaint?
4 A. Can you repeat the question?
5  Q. In paragraph 16 of Defendants’ Exhibit 6,
6 my client asked for all documents that you actually
7 sent the April 7, 2016 letter to Wells Fargo.
8 A. Right.
9 Q. Your response was, "Review the verified
10 complaint." | just want to confirm, are there any
11 documents that you did not attach to the verified
12 complaint that demonstrate that you sent the April
13 7, 2016 letter.

14. A. Still confused.
15 Q. Noproblem. | confuse myself sometimes.
16 A. So any documents that! sent to Wells

17 Fargo, | sent to all the federal Regulatory

18 agencies. So any documents that | sent to Wells
19 Fargo in regards to the low, in regards to

20 anything, | sent to all the regulatory agencies.

21 Q. Okay. Well, right now, ma'am, |'m just
22 asking about the April 7, 2016 letter, which we
23 have marked as Defendants’ Exhibit 3.

24 A. Uh-huh. Yes.

25 Q. Are you aware of any evidence that that

 

 

 

 

UIRE

DEPOSITION SOLUTIONS

ZESQ

800.211.DEPO (3376)
EsquireSolutions.com
 

Case 1:17-cv-00972-SCJ Document 92 Filed 02/15/19 Page 8 of 10

CYNTHIA D. PERDUM
CYNTHIA PERDUM vs WELLS FARGO

December 20, 2018
29-32

 

Page 29
1 letter was actually sent to Wells Fargo that you

2 did not include as an exhibit to the verified

3 complaint?

4 A. Everything that was in the verified

5 complaint as Exhibit 3 is sent out to the Consumer
6 Financial Protection Bureau and all of the other

7 regulatory agencies. These listed are the Consumer
8 Financial Protection Bureau case numbers.

9 Q. Okay. That is close but not quite what

10 I'm asking. | just want to make sure we understand
11 each other.

12 In looking back at paragraph 16 of Defendants’
13 Exhibit 6.

14 A. Uh-huh.

15 Q. We requested all documents that

16 demonstrate that you actually sent the April 7,

17 2016 letter. In your response, you said, "Please
18 review the verified complaint." So | just want to
19 confirm that that's an accurate response and that,
20 to the extent that you have the documents that

21 demonstrate you actually sent the April 7, 2016
22 letter, that those are referenced or included as

23 exhibits to the verified complaint.

24 A. Okay. So are you asking if | sent it by

25 postage?

Page 31
1 document like that you're aware of that's not

2 included as an exhibit or referenced in the

3 complaint?

4 A. Are you saying certified return receipt?

5S Q. Anything like that. Any evidence of

6 mailing.

7 A. I'mnotsure. I'm not sure.

8 Q. Okay. But sitting here today, you're not
9 aware of any evidence that you haven't included in
10 the complaint or provided to me.

11. A. If you're asking about a certified letter
12 return receipt, I'm not sure if | have that. |

13 have to go back and check. But what I'm saying to
14 you is that it was mailed out.

15 Q. Okay.

16 <A. And it was mailed -- it was mailed out
17 and also it was sent electronically to Consumer
18 Financial Protection Bureau.

19 Q. [understand. So will you please go see
20 if you have any certified return receipt cards or
21 anything like that?

22 =A. Iwill.

23. Q. Okay. And if you do have anything like
24 that, will you produce a copy to me, please?
25 A. Yes.

 

 

1 Q. I'm just asking if that would be one

2 example of evidence that you sent the letter. I'm
3 just asking --

4 A. Isent the letter. There's no question

5 about that. | sent the letter.

6  Q. lunderstand that's your position. But

7 we're just talking about evidence aside from your

9 you sent the letter. And in your responses to the
10 request for production, you just said, "Please

11 review the verified complaints." So | just want to
12 confirm that -- that any evidence that you actually
13 sent the letter, aside from your testimony, was

14 included or referenced in the verified complaint.
15 A. If Wells Fargo is stating that they never
16 received the letter, the only thing they had to do
17 is come and ask me for the letter, and | was more
18 than happy to give them the letter. So they

19 received the letter, they have the letter,

20 everything went to the Consumer Financial

21 Protection Bureau. And that's it.

22 Q. |understand. But! just, again, just

24 as some sort of written evidence that the letter
25 was mailed beyond your testimony. Is there any

Page 30

8 testimony, because | understand your testimony that

23 want to confirm the accuracy of the response as far

____ _ page 37
(...Cell phone sounds...)

{
2 THE WITNESS: I'm sorry.

3 MR. HOWARD: No, problem at all.

4 THE WITNESS: Can we take a break? | got
5 to use the restroom.

6 MR. HOWARD: Yes. Let's go off the

7 — record. Absolutely, ma'am, yes.

8 (Whereupon, a brief recess was taken from
9 11:05 a.m. until 11:10 a.m. after which the

10 proceeding resumed.)

11 BY MR. HOWARD:

12  Q. You took the loan at issue out back in

13 2000, correct?

14 =A. Correct.

15  Q. Is it your contention sitting here today

16 that you've made every payment owed on the loan to
17 date?

18 A. No, | didn't make every payment owed on
19 the loan to date.

20 Q. Do you remember the last time you made a
21 payment on the loan at issue?

22. =A. No.

23 Q. Okay. But it was not in 2018?

24 A. No.

25. Q. Okay.

 

 

 

 

2 ESQUIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
EsquireSolutions.com
 

Case 1:17-cv-00972-SCJ Document 92 Filed 02/15/19 Page 9 of 10

CYNTHIA D. PERDUM
CYNTHIA PERDUM vs WELLS FARGO

December 20, 2018
33-36

 

Page 33

1 A. Because you wouldn't give me my --

2 because Wells Fargo would not give me a

3 modification.

4 Q. Okay.

5 MR. HOWARD: All right, ma'am, that's all
6 I have.

7 THE WITNESS: That's it?

a MR. HOWARD: Yep, that's it.

a THE WITNESS: That was short.

10 (Whereupon, the above-styled matter
11 concluded at 11:14 a.m. Eastern Standard Time.)
12

13

14

is

16

17

18

is

20

21
22

23

24

25

Page 35
DISCLOSURE

Pursuant to Article 10.B of the Rules and
Regulations of the Board of Court Reporting of the
Judicial Council of Georgia, I make the following
disclosure:

I am a Georgia Certified Court Reporter. I am
here as an independent contractor of Esquire
Deposition Solutions.

Esquire Deposition Solutions was contacted by
the offices of BAKER DONELSON BEARMAN, CALDWELL &
BERKOWITZ, PC to provide court reporting services
for this deposition. I am not taking this
deposition under any contract that is prohibited by
0.C.G.A. § 15-14-37 (a) and (b). I have no
contract or agreement to provide court reporting
services with any party to the case, any counsel in
the case, or any court reporter or reporting agency
from whom a referral might have been made to cover
this deposition. Esquire Deposition Solutions will
charge its usual and customary rates to all parties
in the case, and a financial discount will not be
given to any party to this litigation.

This 20th day of December 2018.

Linda Panzica, CCR
Certified Court Reporter

License Number 2773

 

Page 34
CERTIFICATE

STATE OF GEORGIA
COUNTY OF FULTON

I Linda Panzica, Certified Court Reporter and
Notary Public, within and for the State of Georgia,
do hereby certify:

CYNTHIA D. PERDUM, the witness whose
examination is hereinbefore set forth, was first
duly sworn by me and that this transcript of said
testimony is a true record of the testimony given
by said witness.

The above certification is expressly withdrawn
upon the disassembly or photocopying of the
foregoing transcript, unless said disassembly or
photocopying is done under the auspices of Esquire
Deposition Solutions and the signature and original
seal is attached thereto.

I further certify that I am not relative,
employee, attorney, or counsel of any of the

parties; nor am I financially interested in the

  
  

outcome of this matter. .

This 27th day of Decemb¢r;
Linda Pa ‘ca

Certified Court Reporter

License No. 2773

 

 

Page 36
DEPOSITION ERRATA SHEET

Our Assignment No: J3431068
Case Caption: Cynthia Perdum vs. Wells Fargo Home
Mortgage; Shapiro Pendergast & Hasty, LLP;
Nationwide Clearinghouse, Inc.; and US Department
of Housing and Urban Development
DECLARATION UNDER PENALTY OF PERJURY

I declare under penalty of perjury that I have
read the entire transcript of my Deposition taken
in the above-captioned matter or the same has been
read to me and the same is true and accurate, save
and except for changes and/or corrections, if any,
as indicated by me on the DEPOSITION ERRATA SHEET
hereof, with the understanding that I offer these
changes as if still under oath. Signed on the
day of

2019.

Cynthia D. Perdum

 

 

@ ESQUIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
EsquireSolutions.com
 

Case 1:17-cv-00972-SCJ Document 92 Filed 02/15/19 Page 10 of 10

CYNTHIA D. PERDUM
CYNTHIA PERDUM vs WELLS FARGO

December 20, 2018
37-38

 

 

Page No.

Reason for

Page No,

Reason for

Page No.

Reason for

Page No.

Reason for

Page No.

Reason for

Page No.

Reason for

Page No.

Reason for

SIGNATURE:

 

DEPOSITION ERRATA SHEET

Line
change:
Line
change:
Line
change:
Line
change:
Line
change:
Line
change:
Line

change:

No.

No,

No.

No.

No.

No.

No.

Change

Change

Change

Change

Change

Change

Change

Cynthia D. Perdum

to:

to:

to:

to:

to:

to:

DATE:

Page 3/
DEPOSITION ERRATA SHEET
Page No. Line No. Change to:
Reason for change:
Page No. Line No. Change to:
Reason for change:
Page No. Line No. Change to:
Reason for change:
Page No. Line No. Change to:
Reason for change:
Page No. Line No. Change to:
Reason for change:
Page No. Line No. Change to:
Reason for change:
Page No. Line No. Change to:
Reason for change:
SIGNATURE: DATE:
Cynthia D. Perdum
Page 38

 

 

 

BESQ

UIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
EsquireSolutions.com
